Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered May 21, 2001, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, and sentencing him to concurrent terms of 9 years, 3 years, and 2 to 6 years, respectively, unanimously affirmed.
The burglary conviction was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no *170basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the jury acquitted defendant of other charges does not necessarily mean that it disbelieved the People’s witnesses; it could simply have exercised mercy (see e.g. People v Rayam, 94 NY2d 557, 561-562 [2000]).
Defendant’s arguments regarding the People’s cross-examination of a defense witness are essentially similar to arguments rejected by this Court on the codefendant’s appeal (see People v Fluellen, 2 AD3d 286 [2003], lv denied 2 NY3d 739 [2004]), and we see no reason to reach a different result herein.
Defendant’s arguments regarding the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Saxe, Williams and Malone, JJ.